          Case 4:19-cv-01480-JSW Document 38-1 Filed 05/09/19 Page 1 of 4




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se, and attorney for
 6   Defendants STREMMEL AUCTIONS LLC,
 7   STEVEN STREMMEL, HUDSON STREMMEL,
     AMY N. TIRRE, KENMARK VENTURES, LLC,
 8   KEN TERSINI, MARK TERSINI,
     and JENNIFER JODOIN
 9
10                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                            OAKLAND DIVISION
12
13
     ANTHONY G. THOMAS, individually and on               Case No.: CV-19-1480 JSW
14   behalf of the General Public acting as a Private
                                                          DECLARATION OF WAYNE A. SILVER IN
     Attorney General,
15                                                        SUPPORT OF OPPOSITION TO MOTION
            Plaintiff,                                    TO DISQUALIFY ATTORNEY
16   v.                                                      Date: May 24, 2019
17   BRUCE T. BEESLEY, et al.,                              Time: 9:00 a.m.
                                                            Court: Courtroom 5
            Defendants.
18
                                                           Complaint Filed: March 21, 2019
19                                                         Trial Date: None Set

20          I, WAYNE A. SILVER, hereby declare:
21          1.      I am an adult individual and a licensed California attorney with offices in Redwood
22   City, California. I have personal knowledge of the facts contained in this declaration, except where
23   such facts are stated on information and belief, in which case I believe them to be true. If called as a
24   witness in this Action, I could and would testify competently to the following facts.
25          2.      I am appearing in this Action pro se, and as counsel for Defendants’ KENMARK
26   VENTURES, LLC (“Kenmark”), KEN TERSINI, MARK TERSINI, JENNIFER JODOIN
27   (“Kenmark Defendants”), STREMMEL AUCTIONS LLC, STEVEN STREMMEL, HUDSON
28   STREMMEL (“Stremmel Defendants”), and AMY N. TIRRE (“Tirre”), all of whom are collectively
                                                  Page - 1
      Declaration of Wayne A. Silver in Support of Opposition to Motion to       Case No.: CV-19-1480 JSW
      Disqualify Attorney
          Case 4:19-cv-01480-JSW Document 38-1 Filed 05/09/19 Page 2 of 4




 1   referred to as the “Clients.”

 2          3.      I never represented Plaintiff ANTHONY THOMAS (“Thomas”), AT Emerald, LLC,

 3   or to the best of my knowledge, information and belief, anyone affiliated with either of them.

 4          4.      Kenmark retained my office on or about April 1, 2014 to represent Kenmark’s

 5   interests in Thomas’s and AT Emerald’s bankruptcy cases,1 and to file and prosecute a bankruptcy

 6   adversary proceeding against Thomas.

 7          5.      The bankruptcy adversary proceeding was filed (Adversary Proceeding No. 14-5022,

 8   “Adversary Proceeding”) to determine whether a $4.5 million dollar judgment against Thomas in

 9   favor of Kenmark (the “Superior Court Judgment,”2) in Santa Clara Superior Court, Case No.

10   108CV130667 (the “Santa Clara Case”) was non-dischargeable under the Federal bankruptcy laws.

11   (RJN, Ex. 9, Adversary Complaint).

12          6.      Kenmark prevailed after trial in the Adversary Proceeding, and was awarded a

13   judgment against Thomas finding the Superior Court Judgment was non-dischargeable (RJN, Ex. 10,

14   the “Non-Dischargeable Judgment”). Thomas appealed the Non-Dischargeable Judgment to the

15   Ninth Circuit Bankruptcy Appellate Panel, which affirmed in an unpublished Memorandum Decision

16   (RJN, Ex. 11). Thomas appealed to the Ninth Circuit Court of Appeals, which also affirmed. (RJN,

17   Ex. 12). Thomas then filed a motion to recall the mandate, which was denied (RJN, Ex. 13). Thomas

18   has now filed a Petition for Certiorari with the U.S. Supreme Court, which is pending. (RJN, Ex. 14).

19          7.      I did not appear on behalf of Kenmark in either the Santa Clara Case or the “Replevin

20   Case in Sarasota Florida Court.”

21          8.      Reserving all attorney-client and attorney work-product privileges:

22                  (i)      I provided a copy of Thomas’s Motion to Disqualify Wayne Silver for

23   Multiple Conflicts of Interest, Violation of Witness-Advocate Rule (“Motion”) to each of my Clients

24   shortly after the Motion was filed;

25
26
     1
27     Case Nos. 14-BK-50333-BTB and 14-BK-50331-BTB, respectively, as filed in the U.S.
     Bankruptcy Court for the District of Nevada (“Bankruptcy Court”).
28   2
       Omnibus Request for Judicial Notice filed on April 12, 2019 (Docket No. 18) (“RJN”) Ex. 8.
                                                   Page - 2
       Declaration of Wayne A. Silver in Support of Opposition to Motion to Case No.: CV-19-1480 JSW
       Disqualify Attorney
         Case 4:19-cv-01480-JSW Document 38-1 Filed 05/09/19 Page 3 of 4




 1                  (ii)    I thereafter obtained informed written consent from each of my Clients to

 2   continue representing them, which consent was also obtained at the time of my initial retention;

 3                  (iii)   appropriate steps were taken at the time of my retention to make sure client

 4   confidences are preserved in light of my representation of these multiple Clients; and,

 5                  (iv)    each of my Clients has agreed to be represented by other counsel should this

 6   Action proceed to trial, thereby avoiding any potential prejudice if I must testify as a witness.

 7          I declare under penalty of perjury of the laws of the United States of America that the

 8   foregoing is true and correct, except as to those matters stated on information and belief, in which

 9   case I believe them to be true.

10          Executed on May 9, 2019 at Redwood City, California.

11
                                                           /s/ Wayne A. Silver
12                                                         Wayne A. Silver
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  Page - 3
      Declaration of Wayne A. Silver in Support of Opposition to Motion to        Case No.: CV-19-1480 JSW
      Disqualify Attorney
         Case 4:19-cv-01480-JSW Document 38-1 Filed 05/09/19 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I, Wayne A. Silver, the undersigned, hereby declare:

 3          I am an attorney duly licensed to practice in the State of California and before this Court,

 4   with offices at 643 Bair Island Road, Suite 403 Redwood City, CA 94063. I am a defendant in the

 5   above-captioned civil action (“Action”), and the attorney for Defendants’ STREMMEL AUCTIONS

 6   LLC, STEVEN STREMMEL, HUDSON STREMMEL, AMY N. TIRRE, KENMARK

 7   VENTURES, LLC, KEN TERSINI, MARK TERSINI, and JENNIFER JODOIN.

 8          On May __, 2019 I electronically filed the foregoing DECLARATION OF WAYNE A.

 9   SILVER IN SUPPORT OF OPPOSITION TO MOTION TO DISQUALIFY ATTORNEY with the

10   U.S. District Court for the Northern District of California by using the CM/ECF system. All

11   participants in the Action that are registered as CM/ECF users will be served by the CM/ECF

12   system.

13          I declare under penalty of perjury under the laws of the United States of America that the

14   foregoing is true and correct. Executed on May 9, 2019 at Redwood City, California.

15                                                           /s/ Wayne A. Silver
                                                             Wayne A. Silver
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  Page - 4
      Declaration of Wayne A. Silver in Support of Opposition to Motion to         Case No.: CV-19-1480 JSW
      Disqualify Attorney
